Exhibit 10.4 PROMISSORY NOTE Principal: $236,248 February 23, 2011 MAKER: Amici Franchising, LLC 2808 Cole Avenue Dallas, Texas 75204 HOLDER: Amici Franchising, LLC 520 East Avenue Madison, Georgia 30650 PAYMENT.FOR VALUE RECEIVED, Amici Franchising, LLC, a Texas limited liability company (“Maker”) promises to pay to the order of Amici Franchising, LLC, a Georgia limited liability company (“Holder”), in lawful money of the United States of America, at its office indicated above, or wherever else Holder may specify, the sum of Two Hundred Thirty-Six Thousand Two Hundred Forty-Eight Dollars ($236,248),together with interest thereon at the rate of six percent (6.0%) per annum from and after the date hereof, payable in lawful money of the United States of America in installments (of principal and accrued interest) in the amount of $4,567.34, as outlined on the schedule attached hereto, commencing on April 1, 2011, and continuing on the first day of each succeeding calendar month for a period of sixty (60) months, ending March 1, 2016. MAKER’S RIGHT TO SET-OFF PAYMENTS.Maker and Holder acknowledge that they are parties to a certain Asset Purchase Agreement granting Maker the right to set-off payments due under this Note (Sections 8.5. and 11.6.).In the event Maker exercises its set-off rights under Section 8.4. of the Asset Purchase Agreement (the terms of which are incorporated by reference), the Principal Balance due as of the delivery date of this Note shall be reduced by the set-off amount, and all past and future payments of principal and interest shall be adjusted accordingly. In the event Maker exercises its set-off rights under Section 11.6. of the Asset Purchase Agreement (the terms of which are incorporated by reference), the Principal Balance due as of the date such set-off rights are exercised shall be reduced by the set-off amount, and all future payments of principal and interest shall be adjusted accordingly. PREPAYMENT ALLOWED.This Note may be prepaid in whole or in part at any time. No partial prepayment shall affect the obligation of Maker to make any payments of principal due under this Note on the dates specified in the Payment Terms paragraph of this Note until this Note has been paid in full.Prepayments shall apply first to accrued interest and then to principal. APPLICATION OF PAYMENTS.Monies received by Holder from any source for application toward payment of the obligations under this Note (“Obligations”) shall be applied to interest first, and then to principal. If a Default occurs, monies may be applied in the following order at Holder’s discretion to the Obligations: (1) expenses and costs of collection, including attorneys’ fees; (2) interest, and (3) principal. DEFAULT.If any of the following occurs, a default ("Default") under this Note shall exist: (1) Maker fails to timely pay any amount due under this Note. REMEDIES UPON DEFAULT.If a Default occurs under this Note, Holder may at any time thereafter, take the following actions: Acceleration Upon Default. Accelerate the maturity of this Note and, at Holder’s option, any or all other Obligations,whereupon this Note and the accelerated Obligations shall be immediately due and payable; provided, however, if the Default is based upon a bankruptcy or insolvency proceeding commenced by or against Maker or any guarantor or endorser of this Note, all Obligations shall automatically and immediately be due and payable.
